        Case 1:18-cv-00187-REB Document 140 Filed 06/05/19 Page 1 of 4



BART M. DAVIS, Idaho Bar No. 2696
United States Attorney

CHRISTINE G. ENGLAND, California Bar No. 261501
Assistant United States Attorney
District of Idaho
Washington Group Plaza IV
800 East Park Boulevard, Suite 600
Boise, Id 83712-7788
Tel: (208) 334-1211; Fax: (208) 334-1414
Email: Christine.England@usdoj.gov

JEAN E. WILLIAMS
Deputy Assistant Attorney General

JOHN S. MOST, Virginia Bar No. 27176
LUTHER L. HAJEK, Colorado Bar No. 44303
U.S. Department of Justice
Environment and Natural Resources Division
Natural Resources Section
999 18th St., South Terrace – Suite 370
Denver, CO 80202
Tel: (303) 844-1376; Fax: (303) 844-1350
E-mail: Luke.Hajek@usdoj.gov

Attorneys for Defendants

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF IDAHO


WESTERN WATERSHEDS PROJECT,                  Case No. 1:18-cv-00187-REB
et al.,
        Plaintiffs,                          DEFENDANTS’ MOTION FOR PARTIAL
                                             SUMMARY JUDGMENT (PHASE ONE)
         vs.

DAVID BERNHARDT, Acting Secretary of
the Interior, et al.,
            Defendants.




Defendants’ Motion for Partial Summary Judgment (Phase One)
        Case 1:18-cv-00187-REB Document 140 Filed 06/05/19 Page 2 of 4



       Defendants’ David Bernhardt, Acting Secretary of the Interior, the U.S. Bureau of Land

Management (“BLM”) et al. hereby respectfully move, pursuant to Fed. R. Civ. P. 56, for partial

summary judgment on the Fourth and Fifth Claims for Relief in the First Amended Complaint

(ECF No. 78). Specifically, with respect to the Fourth Claim for Relief, Defendants move for

partial summary judgment as to the challenge to Instruction Memorandum (“IM”) 2018-034 and

to the application of IM 2018-034 to the June and September Wyoming oil and gas lease sales,

the June and September Nevada oil and gas lease sales, and the September 2018 Utah oil and gas

lease sale. See Case Management Order at 1-2 (ECF NO. 107), as amended by Amended Case

Management Order (ECF No. 125). The grounds for this motion are set forth in the attached

memorandum in support and accompanying materials.

       Respectfully submitted this 5th day of June, 2019,

                             BART M. DAVIS, Idaho Bar No. 2696
                             United States Attorney

                             CHRISTINE G. ENGLAND, California Bar No. 261501
                             Assistant United States Attorney
                             District of Idaho
                             Washington Group Plaza IV
                             800 East Park Boulevard, Suite 600
                             Boise, Id 83712-7788
                             Telephone: (208) 334-1211
                             Facsimile: (208) 334-1414
                             E-mail: Christine.England@usdoj.gov

                             JEAN E. WILLIAMS
                             Deputy Assistant Attorney General

                             JOHN S. MOST, Virginia Bar No. 27176
                             U.S. Department of Justice
                             Environment and Natural Resources Division
                             Natural Resources Section
                             P.O. Box 7611
                             Washington, DC 20044
                             Tel: (202) 724-7386; Fax: (202) 526-6665
                             E-mail: John.Most@usdoj.gov



Defendants’ Motion for Partial Summary Judgment (Phase One)                            1
        Case 1:18-cv-00187-REB Document 140 Filed 06/05/19 Page 3 of 4




                           LUTHER L. HAJEK, Colorado Bar No. 44303
                           U.S. Department of Justice
                           Environment and Natural Resources Division
                           Natural Resources Section
                           999 18th Street
                           South Terrace, Suite 370
                           Denver, CO 80202
                           Tel: (303) 844-1376; Fax: (303) 844-1350
                           E-mail: Luke.Hajek@usdoj.gov

                           Counsel for Defendants




Defendants’ Motion for Partial Summary Judgment (Phase One)              2
         Case 1:18-cv-00187-REB Document 140 Filed 06/05/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

        I hereby certify that on this 5th day of June, 2019, I filed a copy of the foregoing
Defendants’ Motion for Partial Summary Judgment (Phase One), Memorandum in Support of
Defendants’ Motion for Partial Summary Judgment and in Opposition to Plaintiffs’ Motion for
Partial Summary Judgment (Phase One), Statement of Undisputed Facts, and Response to
Plaintiffs’ Statement of Undisputed Facts electronically through the CM/ECF system, which
caused all parties or counsel of record to be served by electronic means, as more fully reflected
on the Notice of Electronic Filing.

Attorneys for Plaintiffs Western Watersheds Project and Center for Biological Diversity

Laurence J. Lucas
llucas@advocateswest.org

Sarah Stellberg
sstellberg@advocateswest.org

Talasi B. Brooks
tbrooks@advocateswest.org

Todd C. Tucci
ttucci@advocateswest.org

Counsel for Intervenor-Defendant State of Wyoming

Erik Edward Petersen
erik.petersen@wyo.gov

Michael M. Robinson
mike.robinson@wyo.gov

Paul A. Turcke
pat@msbtlaw.com

Counsel for Intervenor-Defendant Western Energy Alliance

Bret A. Sumner
bsumner@bwenergylaw.com

Michael K. Cross
mcross@bwenergylaw.com


                                             /s/ Luther L. Hajek
                                             Luther L. Hajek



Defendants’ Motion for Partial Summary Judgment (Phase One)                               3
